DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18th, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 18th, 2022 have been fully considered but they are not persuasive. 	Applicant’s argument that the amendments to claim 3 overcome Fabre et al. is not found persuasive.  The Examiner notes that the amendments to claim 3 further define the structure of the manubrium plate but do not make a contribution over Fabre.  The amendments to claims 3 and 10-15 do not positively recite additional structures (e.g. the joining plate, the detachable sternum plate, the clavicle plate, the rib plates) like that of claim 1.  Amending the claim to positively recite the above structures along with their modular, detachable construct would overcome Fabre et al. 	Applicant’s arguments with respect to claims 16-19 overcome the rejection of record.  However, in light of Frizzell (US 2008/0033438), the amendments are not found place all claims in condition for allowance.  See the rejection below for further explanation.

Claim Objections
Claim 16 is objected to because of the following informalities:  Applicant uses the phrase “the the detachable sternum plate” in line 4, this should read “the detachable sternum plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the detachable sternum plate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-15 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim and do not rectify the issue at hand.
Claim 16 recites “the joining plate having at least two apertures configured to join the the detachable sternum plate”.  It is unclear how two apertures of the joining plate can join the detachable sternum plate as the apertures of the joining plate are an absence of space and not a structure to “join” the joining plate and the sternum plate.
Claim 16 recites the limitation "the detachable sternum plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim and do not rectify the issue at hand.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fabre et al. (US 2018/0036052).
 	With respect to claim 3, the Examiner notes that Applicant’s claim recites “a manubrium plate having spherical ends configured to couple to a clavicle plate” no longer positively recites the clavicle plate.  Additionally, the amendment of “wherein the manubrium plate has extensions with holes configured to couple with rib plates” also no longer positively recites the rib plates.   	Regarding claim 3, Fabre et al. disclose a prosthetic device for reconstruction of sternum, ribs, and clavicles (figure 1), comprising a manubrium plate (1) having spherical ends (11 + 12) configured to couple to a clavicle plate (e.g. 3, figures 1 and 6) by a cup lock (32 + 30); wherein the spherical ends are threaded (13); {34283v1}In Re Application Serial Number 16/640,766wherein the manubrium plate has extensions (see figure below) with holes (15’s) configured to couple with rib plates (e.g. 2); and the manubrium plate comprises a front side (see figure below) and a back side (see figure below) and the front side comprises a recess (see figure below) for a joining plate having at least two apertures (see figure below) configured to join the detachable sternum plate to the manubrium plate.
 	Regarding claim 10, Fabre et al. disclose a threaded end of the clavicle plate (e.g. 37, figure 7) fits into a thread (13) of the cup lock (11, figure 2). 	Regarding claim 13, Fabre et al. disclose the rib plates (Examiner’s notes they are not positively recited) have an extended geometry of length (e.g. figure 1 LPCL, with threaded holes (e.g. ¶34) arranged in a joining area (see figure below), follow by a smooth area without holes (see figure below), with length LPC and an end (see figure below) with a through hole (see figure below).

    PNG
    media_image1.png
    309
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    369
    media_image2.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frizzell (US 2008/0033438).
 	Regarding claim 16, Frizzell discloses a prosthetic device comprising a manubrium plate (50), a sternum plate (“bottom” 10), and a joining plate (“top” 10 and “middle plate”); wherein the manubrium plate comprises a front side (34) and a back side (36) and the front side comprises a recess (22) for the joining plate having at least two aperture (22 + 32) configured to join the detachable sternum plate and the manubrium plate (¶25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre et al. (US 2018/0036052). 	Regarding claim 12, Fabre et al. disclose the claimed invention except for the clavicle plate has an external spherical surface which fits into the spherical ends of the manubrium plate.  Instead of the clavicle plate has an internal spherical surface that fits the spherical ends.   	It would have been obvious to one of ordinary skill in the art at the time of filing to have reversed the ball-and-socket connection between the manubrium plate and the clavicle plate as the resultant connection remains a ball-and-socket connection to permit polyaxial positioning between the clavicle plate and the manubrium plate.   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre et al. (US 2018/0036052) in view of Hess (US 2010/0234895).
 	Regarding claim 15, Fabre et al. disclose the claimed invention except for the prosthetic device is manufactured from a titanium alloy.
 	Hess discloses a plate for reconstruction of bones (figures 1A-3B) which is manufactured from titanium alloy (¶144).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate of Fabre et al. to be manufactured of titanium as taught by Hess as it is a known biocompatible material for the reconstruction and stabilization of bones.

 	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre et al. (US 2018/0036052) in view of Lansdale et al. (US 2018/0049785). 	Regarding claim 11, Fabre et al. in view of Hess disclose the claimed invention except for the clavicle plate (Examiner notes the clavicle plate is not positively recited) has compound holes, with a circular hole adjacent to a double center hole. 	Lansdale et al. teach a plate (10) having compound holes (20D figures 13A-13C) with a circular hole (22D) adjacent to a double center hold (24D).  The compound hole permits a very close population of holes on the plate while giving structural stability at the holes (¶56). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the clavicle plate of Fabre et al. to have compound holes, with a circular hole adjacent to a double center hole as the compound hole permits a very close population of holes on the plate while giving structural stability at the holes.
 	Regarding claim 14, Fabre et al. in view of Hess disclose the claimed invention including the clavicle plate having an extended geometry (34, figure 6), but fails to teach or disclose the clavicle plate (Examiner notes the clavicle plate is not positively recited) has compound holes, and an angled end having a thread. 	Lansdale et al. teach a plate (10) having compound holes (20D figures 13A-13C) and an angled end (36D) having a threaded end (¶56).  The compound hole permits a very close population of holes on the plate while giving structural stability at the holes (¶56). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the clavicle plate of Fabre et al. to have compound holes, and an angled end having threads as the compound hole permits a very close population of holes on the plate while giving structural stability at the holes.

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775